Per Curiam.

Plaintiff, a taxi driver, was erroneously summoned by the New York City Taxi and Limousine Commission to appear before it to answer a passenger’s complaint. He was thereby caused to lose a day’s earnings, for which he has been granted judgment. The investigatory function of the commission is for the public benefit, and the issuance of a summons by the commission involves a semijudiciál function and the exercise of discretion. The commission is immune from liability for the erroneous exercise of such a power (Gross v. State of New York, 33 A D 2d 868, 869; see, also Gregoire v. Biddle, 177 F. 2d 579, 581).
The judgment should be reversed, without costs, and complaint dismissed.
Concur — Markowitz, P. J., Quinn and Lupiano, JJ.
Judgment reversed, etc.